DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew C. Henwood on Jan. 26, 2022.
Claims 15–18 are canceled. 

Allowable Subject Matter
Claims 1–6, 9–14 and 21–26 are allowed.
The following is the examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art:
Banks et al., US 2012/0060454 A1 (“Banks”).
Claim 1 describes an adjustable filter track system for a heating, ventilation, and/or air conditioning (HVAC) system. The adjustable filter track system comprises a filter track having a guideway and a bracket that form a recess configured to receive a filter. The adjustable filter track system comprises an adjustable angle bracket including a first panel and a second panel. The second panel is rotatably coupled to the guideway. The bracket and the adjustable angle 
Banks discloses an adjustable filter track system (i.e., filter holding frame 10). Banks Fig. 1, [0022]. The adjustable filter track system 10 comprises a filter track having a guideway (i.e., the guideway defined by laterally-extending cam foot 42 and lower horizontal support flange 20) and a bracket (i.e., lower supports flange 20) that form a recess (i.e. the recess between laterally-extending cam foot 42 and lower horizontal support flange 20), which is configured to receive a filter (i.e., filter 32). Id. at Figs. 5 and 11, [0023]. The adjustable filter track system 10 comprises an adjustable angle bracket (i.e., cam lock lever 36) including a first panel (i.e., laterally-extending cam foot 42) and a second panel (i.e., elongated handle portion 38). Id. at Fig. 11, [0023]. The second panel 38 is rotatably coupled to the guideway. Id. at Fig. 11. The bracket 20 and the adjustable bracket 36 are configured to hold the filter 32 in place within the recess. Id. at Fig. 11. The adjustable angle bracket 36 configured to rotate about an axis (i.e., the axis is labeled in Fig. 11) within the recess between a first configuration (i.e., when the part 42 touches the filter 32—clamped position) and a second configuration (i.e., when the part 36 is parallel with the filter 32—open position). Id. at Figs. 5 and 11.  Banks also discloses that the axis extends crosswise to the guideway. Id. at Fig. 11. 

    PNG
    media_image1.png
    828
    766
    media_image1.png
    Greyscale

Bank does not disclose that the filter track comprises an additional bracket disposed along a first side of the guideway.  Bank does not disclose that the bracket is disposed along a second side of the guideway, opposite the first side. Bank does not disclose that in the first configuration, the first panel is configured to be positioned between and substantially parallel with the bracket and the additional bracket. Bank does not disclose that in the second configuration, the first panel is configured to be substantially even and aligned with the additional bracket.
Claims 2–6, 9–14 and 25–26 
Claim 21 describes an adjustable filter track system. The filter track system comprises an adjustable angle bracket including a first panel and a second panel. The second panel is rotatably coupled to a guideway of a filter track.  The adjustable angle bracket is configured to rotate about an axis between a first configuration and a second configuration. The first panel is positioned between a first bracket and a second bracket of the filter track to facilitate securement of a first filter within the guideway between the first panel and the second bracket in the first configuration.  The first panel is substantially even and aligned with the first bracket to facilitate securement of a second filter within the guideway between the adjustable angle bracket, the first bracket, and the second bracket in the second configuration. The axis extends crosswise from the guideway. The second filter is thicker than the first filter.
Banks discloses an adjustable filter track system (i.e., filter holding frame 10). Banks Fig. 1, [0022]. The adjustable filter track system 10 comprises an adjustable angle bracket (i.e., cam lock lever 36) including a first panel (i.e., laterally-extending cam foot 42) and a second panel (i.e., elongated handle portion 38). Id. at Fig. 11, [0023]. The second panel 38 is rotatably coupled to the guideway. Id. at Fig. 11. The adjustable angle bracket 36 configured to rotate about an axis (i.e., the axis is labeled in Fig. 11) within the recess between a first configuration (i.e., when the part 42 touches the filter 32—clamped position) and a second configuration (i.e., when the part 36 is parallel with the filter 32—open position). Id. at Figs. 5 and 11. Additionally, Banks discloses that axis extends crosswise from the guide way. Id. at Fig. 11. 

    PNG
    media_image2.png
    828
    766
    media_image2.png
    Greyscale

Banks does not disclose that the first panel is positioned between a first bracket and a second bracket of the filter track to facilitate securement of a first filter within the guideway between the first panel and the first bracket in the first configuration. Banks does not disclose that the first panel is substantially even and aligned with the first bracket to facilitate securement of a second filter within the guideway between the adjustable angle bracket, the first bracket, and 
Claims 22–24 are allowable because they dependent from claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Qianping He/Examiner, Art Unit 1776         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776